DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 2004/0014323).
Regarding claim 1, Shimizu teaches a semiconductor device, comprising: a semiconductor substrate (1; Fig. 1, [0048]) having a main surface (the top surface of 1); a gate electrode (11/15; Fig. 1, [0048, 0060]) formed on the main surface of the semiconductor substrate (the top surface of 1; Fig. 1); a side-wall oxide film (outer 22s made of oxide-based film in peripheral circuits region in Fig. 1; Fig. 1, [0049]) formed on a side wall of the gate electrode (11/15); a first insulating layer (24 made of nitride-based insulator film; Fig. 1, [0054]) formed on the gate electrode (11/15); and a second insulating layer (two 12s, two center 22s and two center 23s in the peripheral circuit region of Fig. 1, see Fig. 1 below, [0061, 0064, 0066]) formed between the gate electrode (11/15) and the first insulating layer (24), wherein the gate electrode (11/15) comprises: a first electrode layer (15; Fig. 1, [0060]) containing silicon (polysilicon [0060]); and a second electrode layer (11; Fig. 1, [0048]) formed on the first electrode layer (15) and containing silicide ([0048]), wherein the first insulating layer (24) comprises: a first upper surface (the outer surface of 24; see enlarge Fig. 1 below) opposite to the 
Shimizu does not teach a first insulating layer containing silicon nitride, a second insulating layer containing silicon oxide, but teach a first insulating layer (24) containing nitride ([0054]), a second insulating layer (two 12s, two center 22s and two center 23s in the peripheral circuit region of Fig. 1) containing oxide (23 of oxide-based insulator film; [0054]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have “a first insulating layer containing silicon nitride, a second insulating layer containing silicon oxide” since it was known in the art that the silicon nitride is one of the most common nitrides, and the silicon oxide is one of the most common oxides, used in the insulating layers of the semiconductor manufacturing. 

    PNG
    media_image1.png
    587
    570
    media_image1.png
    Greyscale
[AltContent: textbox (Second insulating layer)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
Fig. 1 of Shimizu

    PNG
    media_image3.png
    128
    192
    media_image3.png
    Greyscale
[AltContent: textbox (Second upper surface)][AltContent: textbox (First upper surface)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
Enlarged Fig. 1 of Shimizu showing a first upper surface (the line with white long dashes) and the second upper surface (the line with short white dashes).
Regarding claim 2
Regarding claim 3, Shimizu teaches the semiconductor device according to claim 2, wherein the depressed portion (a center depressed-portion/opening of 24 in the peripheral circuit region of Fig. 1) has a length (the horizontal width of the opening of 24 in the peripheral circuit region in Fig. 1) greater than a length (the horizontal length of 19a and 20a in Fig. 1) of each of the pair of source/drain regions (19a/19b and 20a/20b) in plan view (the view in Fig. 1).

Response to Arguments
Applicant’s amendments, filed 03/15/2021, overcome the objections to the title.  The objections to the title have been withdrawn.
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.  Please see the rejections above regarding new limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hong et al. (US 2009/0224330 A1) teach a dielectric layer structure on the top of the gate electrode.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043.  The examiner can normally be reached on 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        3/25/2021